DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I and Species I in the reply filed on 20 November 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II and claims 6, 9  are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Claims 9 and 12-20 are withdrawn by the applicant. Claim 6 recites limitation pertaining to Species II Fig. 4, therefore is also withdrawn. Claim 6 requires that the variable guide vane (28 in the application Drawing Fig. 4) is located axially between the first rotor (21 Fig 4) and the offtake inlet (inlet of 19 Fig 4) which belongs to Species II. Claims 1-4, 7, 8, 10 and 11 are generic.
In conclusion, claims 6, 9, and 12-20 are withdrawn from consideration in this application. Claims 1-5, 7-8, and 10-11 are examined on the merits hereinafter.

Claim Objections
The following claim(s) is/are objected to because of the following informalities:  
Claim 2 ll. 2, “the same shaft” should be changed to “a shaft”
Claim 5 ll. 1 “the variable guide” should be “the variable guide vane” as previously recited in claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagenknecht (4175384) in view of Kupratis (9488101) and Johnson (4064692).
Regarding claim 1
Wagenknecht discloses a gas turbine engine (Fig 1) with a multi-stage fan (26, 34), comprising
an inlet passage (14), a core passage (46), a bypass passage (64) and a mid-stage offtake passage (84); the core passage (46) comprising a core inlet (inlet of compressor 44), a turbine (50, 54) and a core exhaust (exhaust of turbine 54); 
the bypass passage (64) comprising a primary bypass inlet (inlet of bypass near 70) and a primary bypass exit (bypass exit at 98 in Fig 2); 
the mid-stage offtake passage (84) comprising an offtake inlet (inlet at 86) and a variable thrust offtake exit nozzle (exit nozzle 78 being a variable type, Col 4 ll. 12); 
a first stage comprising a first rotor (26), and a second stage comprising a second rotor (34); and 
a variable guide vane (variable stator vane 36, Col 3 ll. 43) located axially between the first rotor (26) and the second rotor (34); 
wherein a gas stream (ambient air of inlet 14) exiting the inlet passage (14) enters the core (46), bypass (64), and mid-stage off take passages (84).
Wagenknecht is silent on an actuator coupled to and selectively varying the variable guide vane between two or more orientations, wherein the gas stream exiting the inlet passage enters one of the core, bypass or mid-stage off take passages as a function of the two or more orientations.
However, Kupratis teaches a variable guide vane (32 Fig 2) having an actuator (actuator 54, Para 0038) coupled to and selectively varying the variable guide vane between two 
Furthermore, Johnson teaches that changing the pitch of variable guide vanes (54 Fig 1) at the fan section (12) would be able to modulate the bypass ratio and maintain the inlet airflow to match to a design level during various modes of operation (Col 6 ll. 1-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to actuate the variable guide vane in Wagenknecht with an actuator such that the actuator is coupled to and selectively varying the variable guide vane between two orientations to allow the gas stream exiting the inlet passage enters the bypass passage as a function of the two orientations, as suggested and taught by Kupratis, in order to modulate the bypass ratio to achieve a desired airflow based on different operations, taught by Johnson.
Regarding claim 2
Wagenknecht in view of Kupratis and Johnson discloses the gas turbine of claim 1.
Wagenknecht further discloses wherein the first rotor and second rotor (26, 34 Fig 1) are operably coupled to the same shaft (56 Fig 1), the shaft being driven by the turbine (54).
Regarding claim 3
Wagenknecht in view of Kupratis and Johnson discloses the gas turbine of claim 1.
Wagenknecht further discloses wherein the first and second rotors are coaxial (rotors 26, 34 coaxial with centerline axis of engine 10 in Fig 1).
Regarding claim 4
Wagenknecht in view of Kupratis and Johnson discloses the gas turbine of claim 1.
Wagenknecht further discloses wherein the gas turbine is configured for supersonic propulsion (the engine can operate with supersonic flow, Col 6 ll. 7-10).
Regarding claim 5
Wagenknecht in view of Kupratis and Johnson discloses the gas turbine of claim 1.
Wagenknecht further discloses wherein the variable guide (variable guide vane 36 in Fig 1) is located axially between the offtake inlet (86) and the second rotor (34).
Regarding claim 7
Wagenknecht in view of Kupratis and Johnson discloses the gas turbine of claim 5.
Wagenknecht further discloses a second variable guide vane (variable stator vane 30 Fig 1, Col 3 ll. 40-41) position axially forward of the first rotor (26).
Regarding claim 8
Wagenknecht in view of Kupratis and Johnson discloses the gas turbine of claim 5.
Wagenknecht in view of Kupratis further discloses the actuator (Kupratis teaches an actuator 54 in Fig 2) for the variable guide vane (32) located outboard of the variable guide vane (actuator 54 located outward of vane 32).
Regarding claim 10
Wagenknecht in view of Kupratis and Johnson discloses the gas turbine of claim 1.
Wagenknecht further discloses wherein the mid-stage offtake passage (84 Fig 1) is bounded between a radially outer casing (12) and a radially intermediate casing (60), the bypass passage (64) is bounded between the intermediate casing (60) and a core casing (66), and the core passage (46) is bounded between the core casing (66) and an inner casing (inner casing annotated in Fig 1), wherein the variable guide vane comprises a support strut (guide vane 38 construed as a strut) between the inner casing (inner casing annotated) and the intermediate casing (60).


    PNG
    media_image1.png
    465
    1040
    media_image1.png
    Greyscale

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagenknecht in view of Kupratis and Johnson, as applied to claim 1 above, and further in view of McMurtry (3794442).
Regarding claim 11
Wagenknecht in view of Kupratis and Johnson discloses the gas turbine of claim 1.
Wagenknecht is silent on wherein the first and second rotors are fixed pitch rotors.
However, McMurtry teaches a gas turbine engine (Fig 1) comprising fixed pitch rotors (fixed pitch fan blades, col 1 ll. 18-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the first and second rotors in Wagenknecht to have a fixed pitch, as suggested and taught by McMurtry, because having fixed pitch rotor blades would eliminate the need for a pitch changing mechanism which is required for variable pitch rotor blades (Col 1 ll. 20-25)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.